DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2021 has been entered.

Claim Objections
Claims 10, 21, 27-28, and 36 are objected to because of the following informalities: 
Regarding claim 10:
In lines 11-12, “one of the gaze condition of the head movement condition” should probably be “one of the gaze condition or the head movement condition.”
Regarding claims 21, 27-28, and 36:
They are dependent on claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 10, 19-24, and 27-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
There’s a couple different problems with this claim.
First, it recites the limitation "the other sensor" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. Is this supposed to be the “another sensor” that was introduced earlier, does it mean that it is the original sensor of the claim (that is the “other” to the “another”), or is this a third sensor in addition to the sensor and the another sensor?
Next, it recites that the wake control system “assesses, with the other of the user sensor or the environmental sensor…” So does this mean that the display system must have both of the user sensor and the environmental sensor? This is confusing because earlier it says the other sensor is “one of a user sensor that senses the user or an environmental sensor.”
It appears – maybe – that there are all together three sensors: the first “sensor,” an “another sensor” that is “one of the user sensor and the environmental sensor,” and then some third sensor that is the other one of those two.
And then the controller must satisfy the first wake criterion, a second wake criterion, and then a third wake criterion.

Regarding claims 2-3 and 7:
They are dependent on claim 1.
Regarding claim 10:
This claim is confusing for somewhat different reasons than claim 1.
It claims the first sensor senses one of an eye gaze condition or a head movement condition of the user for assessing the user wake criterion, and the second sensor senses an environmental stimulus that pertains to a real environment of the user for assessing the environmental wake criterion and corresponds to the one of the gaze condition (or) the head movement condition.
But then it goes on to claim that one of the first sensor or the second sensor consumes more power and is operated to assess one of the user wake criterion or the environmental wake criterion, respectively, and is operated upon satisfaction of the other of the user wake criterion or the environmental wake criterion.
But the claim spells out that the first sensor assesses the user wake criterion and the second sensor assesses the environmental wake criterion. So it’s confusing to say that “one of the first sensor or the second sensor…is operated to assess one of the user wake criterion or the environmental wake criterion.” The claim already specified which does which. So does this limitation mean that it’s not necessarily the first sensor that does the user wake and the second sensor the environment? 
Regarding claim 19:
It has language similar to that of claim 1 with respect to the “other sensor,” the other criterion, etc.
Regarding claim 20-24, and 27-36:
They are dependent on claim 1, claim 10, or claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 21, 26-32, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiut et al. (US 2014/0337036) in view of Sampath et al. (US 10,572,270).
These claims have been addressed out of numerical order because of their dependencies and/or subject matter.
Regarding claim 1:
Haiut discloses:
A display system comprising: 
a head-mounted display unit for providing content to a user (e.g., paragraph 75), the head-mounted display unit being operable in a low-power state and a high-power state that consumes more power to provide the content to the user than the low-power state (as, e.g., paragraph 10); and 

assesses, with a sensor of the head-mounted display unit, a first wake criterion with low power (Fig. 15: steps 110-120), 
assesses, with another sensor of the head-mounted display unit, a second wake criterion with higher power than the first wake criterion upon satisfaction of the first wake criterion, the second wake criterion being one of a user wake criterion or an environmental wake criterion that corresponds with the user wake criterion and the other sensor, respectively, being one of a user sensor that senses the user or an environmental sensor that senses a physical environment of the head-mounted display (Fig. 15: steps 130-140, to the best that this language can be understood: Haiut senses a speech recognition process that listens for speech, which is could be considered either sensing the user or the environment), and 
causes, with a controller, the head-mounted display unit to operate in the high-power state upon satisfaction of the second wake criterion (Fig. 15: 160),
Haiut does not disclose:
that the head-mounted display unit operates in the high-power state upon satisfaction of the second wake criterion “and the other of the user wake criterion or the environmental wake criterion” (again, this is difficult to understand. But assuming this means that it must meet both criterion Haiut only has one test here so it can’t be said to do both).
 Sampath discloses:
an environmental wake criterion that corresponds with the user wake criterion (column 16, lines 5-30: e.g., the ambient light sensor. Note that Sampath not only discloses such a sensor but also multiple sensors including an audio sensor such as that of Haiut used in combination).

The rationale is as follows:
Haiut and Sampath are directed to the same field of art.
Sampath discloses in very similar circumstances using multiple sensors including environmental sensors “to reduce the likelihood of a false wakeup.” This is a known improvement one of ordinary skill could have included with predictable results.
Regarding claim 2:
Haiut in view of Sampath discloses wherein:
the wake control system includes a wake sensor device and the controller (e.g., Haiut Fig. 14); 
wherein the wake sensor device includes the sensor, assesses the first wake criterion with the sensor independent of the controller, and sends a wake control signal to the controller upon satisfaction of the first wake criterion (Haiut Fig. 15: steps 110-130); and 
wherein the controller initiates the wake control system to assess the second wake criterion upon receipt of the wake control signal and causes the head-mounted display unit to operate in the high-power state (Haiut Fig. 15: steps 140, 160). 
Regarding claim 3:
Haiut in view of Sampath discloses:
wherein the wake sensor device includes the sensor for sensing a first wake condition, a processor that compares the first wake condition to the first wake criterion to determine whether the first wake criterion is satisfied, and a communications interface by which the wake sensor device sends the wake control signal to the controller (Haiut Fig. 14). 
Regarding claim 7:
Haiut in view of Sampath discloses:
wherein the first wake criterion is one of a sound criterion or a movement criterion (paragraph 66). 
Regarding claim 26:
Haiut in view of Sampath discloses:
wherein one of the first wake criterion or the second wake criterion includes the sound criterion, and the other of the first wake criterion or the second wake criterion is associated with the user and includes the blinking criterion, the gaze criterion, the pupil criterion, the head movement criterion, or the facial movement criterion (follows from Sampath column 16, lines 5-35).
Regarding claim 29:
Haiut in view of Sampath discloses:
wherein the first wake criterion is the other of the user wake criterion or the environmental wake criterion (to the best this claim language can be understood: the first test of Haiut could be the “user wake criterion”).
Regarding claim 30:
Haiut in view of Sampath discloses:
wherein the first wake criterion is the environmental wake criterion and the second wake criterion is the user wake criterion (this follows from Sampath column 16, lines 5-30: they could occur in any order).
Regarding claim 31:
Haiut in view of Sampath discloses:
wherein the wake control system asseses, with a third sensor that is the other of the user sensor or the environmental sensor, a third wake criterion that is the other of the user wake criterion or the environmental wake criterion (follows from Sampath column 16, lines 5-30 as already discussed).
Regarding claim 34:
Haiut in view of Sampath discloses:
wherein the wake control system determines to not operate in the high-power state upon satisfaction of both the user wake criterion and the environmental wake criterion (it might not if there are additional tests: Sampath column 16, lines 1-30 indicates there might be more).
Regarding claim 35:
Haiut in view of Sampth discloses:
wherein the environmental criterion is satisfied by sensing an environmental stimulus sensed with the environmental sensor (e.g., the ambient light sensor of Sampth).
Regarding claim 10:
Haiut discloses:
A display system comprising: 
a head-mounted display unit for providing content to a user (paragraph 75), the head-mounted display unit being operable in a low-power state and a high-power state that consumes more power to provide the content to the user than the low-power state (as in, e.g., paragraph 10); and 
a wake control system for determining when to operate in the high-power state by assessing a user wake criterion with a first sensor of the head-mounted display unit and assessing an environmental wake criterion with a second sensor of the head-mounted display unit (Fig. 15, steps 110-140, where the first “voice trigger” can be considered an environmental wake criteria, but more on this below);
wherein the first sensor senses a condition of the user for assessing the user wake criterion (if the user is speaking, as discussed above); and
wherein one of the first sensor or the second sensor consumes more power and is operated to assess one of the user wake criterion or the environmental wake criterion, respectively, and is operated upon satisfaction of the other of the user wake criterion or the environmental wake criterion (as per Fig. 6).
Haiut does not disclose:
“the first sensor senses one of an eye gaze condition or a head movement condition,” or
“the second sensor senses an environmental condition that pertains to a real environment of the user for assessing the environmental wake criterion and corresponds to one of the gaze condition (or) the head movement condition”
(Arguably if the user is speaking this is part of the “real environment of the user,” but to address applicant’s intent Sampath is relied upon.)
Sampath discloses:
the first sensor senses one of an eye gaze condition or a head movement condition (column 16, lines 5-25: “an accelerometer.” In Sampath this is not necessarily a “head movement” but since the device of Haiut is worn on the head the accelerometer of Sampath would assess this),
the second sensor senses an environmental condition that pertains to a real environment of the user for assessing the environmental wake criterion (column 16, lines 5-30: e.g., the ambient light sensor). Note that Sampath not only discloses such a second sensor but also multiple sensors including an audio sensor such as that of Haiut used in combination.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Haiut the elements taught by Sampath.
The rationale is as follows:
Haiut and Sampath are directed to the same field of art.
Sampath discloses in very similar circumstances using multiple sensors including environmental sensors “to reduce the likelihood of a false wakeup.” This is a known improvement one of ordinary skill could have included with predictable results.
Regarding claim 21:
Haiut in view of Sampath discloses:
wherein one of the assessing of the user wake criterion with the first sensor or the assessing of the environmental wake criterion with the second sensor consumes lower power (follows from Haiut paragraph 135: the point of Haiut is that a first sensor takes little power, and so including or substituting the sensors of Sampath this would still follow) and is performed before the other thereof (Sampath column 16, lines 20-30: “or in a certain sequence”).
Regarding claim 27:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 28:
Haiut in view of Sampath discloses:
wherein the environmental criterion is the visual criterion (e.g., the ambient light sensor).
Regarding claim 32:
This claim is dependent on claim 1, but includes the “eye gaze criterion or head movement criterion” of claim 10. All of these elements have already been discussed with respect to Haiut in view of Sampath between those claims, and the further combination of these elements here is equally obvious.
Regarding claim 36:
Haiut in view of Sampth discloses:
wherein the sensor is the other of the user sensor or the environmental sensor, and the first wake criterion is the other of the user wake criterion or the environmental wake criterion (it’s not real clear what this language means: to the best it can be understood Haiut in view of Sampath has two different kinds of sensors, each testing the appropriate thing).

Claims 19-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiut in Sampath and further in view of Kim et al. (US 2018/0341389).
Regarding claim 19:
Haiut in view of Sampath discloses a method for operating changing operation of a head-mounted display unit as discussed in the earlier rejections (e.g., claim 1). Those are device claims but the method steps are met when the device operates.
Haiut in view of Sampath does not disclose:
“wherein the head-mounted display outputs graphical content in the low-power state and in the high-power state that requires higher power consumption than in the low-power state.”
Kim discloses:
wherein the head-mounted display (it could be as per paragraph 41) outputs graphical content in the low-power state and in the high-power state that requires higher power consumption than in the low-power state (paragraph 56).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Haiut in view of Sampath the elements taught by Kim.
The rationale is as follows:
Haiut, Sampath, and Kim are directed to the same field of art. Kim discloses that content can be displayed for the user in a low-powered state (e.g., paragraph 4). This is a known improvement one of ordinary skill in the art could have included with predictable results.
Regarding claim 20:
These method steps were discussed with respect to the earlier claims and are met when it operates. No further elaboration is necessary.
Regarding claim 22:
This element was just discussed with respect to claim 19. It is no different here.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiut in view of Sampath and Kim, and further in view of Chang et al. (US 2016/0162012).
	Regarding claim 23:
	Haiut, etc., discloses a display system as discussed above.
	Haiut, etc.,  discloses:
	in the lower-power state, the graphical content includes graphics that are output by the head-mounted display unit spatially-independent of a real environment of the user (e.g., it could be biometric information as per Kim paragraph 85).
	Haiut, etc., does not disclose:
	“in the high-power state, the graphical content includes other graphics that are output by the head-mounted display unit spatially associated with the real environment.”
	Chang discloses:
in the high-power state, the graphical content includes other graphics that are output by the head-mounted display unit spatially associated with the real environment (e.g., paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Haiut, etc., the elements taught by Chang.
The rationale is as follows:
Haiut, Sampath, Kim, and Chang are all directed to the same field of art.
Chang discloses the kind of graphic information a head-up display might show. Although Haiut and Kim disclose a head-up display they have few details about what is displayed. One of ordinary skill could have included the kind of graphics shown in Chang with predictable results.
	
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiut in view of Sampath and further in view of Kim, and further in view of Blinzer et al. (US 2009/0153540).
	Regarding claim 24:
	Haiut, etc., discloses a display system as discussed above.
	Haiut, etc., does not disclose:
	“wherein in the high-power state, the graphical content is output by the head-mounted display unit at a higher frame rate than in the low-power state.”
	Blinzer discloses:
wherein in the high-power state, the graphical content is output by the head-mounted display unit at a higher frame rate than in the low-power state (paragraph 32).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Haiut, etc., the elements taught by Blinzer.
The rationale is as follows:
Haiut, Sampath, Kim, and Blinzer are all directed to the same field of art.
Blinzer discloses a lower frame rate is one way to use less power. One of ordinary skill in the art could have included this with predictable results.

Response to Arguments
Applicant's arguments filed 30 September 2021 have been fully considered but they are not persuasive.
Applicant argues that the amended language of the claims is not disclosed by the prior art of record. 
First, the amended language is difficult to understand. Above a good-faith effort has been made to reject the claims in view of the prior art to the best it could be understood. But the claims need to be clarified before the metes and bounds can be fully understood.
To the best the amended language can be understood, Haiut alone does not disclose every element of the claims (as it did before in the prior rejection of claim 1, etc.). But the prior art as a whole, and in particular Haiut in view of Sampath, does: except in the case of claim 33. This combination of subject matter (including that of claims 1 and 32) does not appear to be in the prior art of record. But again, there are so many problems with the language of this claim that the patentability of this subject matter cannot be fully evaluated.
Therefore applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694